J. H. Gillis, P. J.
On September 20, 1976, defendant pled guilty to criminal sexual conduct in the first degree, contrary to MCL 750.520b; MSA 28.788(2), in Washtenaw County Circuit Court. He was subsequently sentenced to a prison term of 10 to 30 years and now appeals as of right.
Defendant contends that the trial court erred in failing to inform him of the minimum sentence that can be imposed for the crime charged in the instant matter.
GCR 1963, 785.7 provides in part.
"A defendant may plead guilty or nolo contendere only with the court’s consent. Prior to accepting the plea, the court shall personally carry out subrules 785.7(1)(4).
"(1) Speaking directly to the defendant, the court shall tell him;
"(d) the mandatory minimum prison sentence, if any, for the offense.” (Emphasis supplied.)
The crime charged in the instant case, criminal sexual conduct in the first degree, carries no mandatory minimum sentence.
*267"In all prosecutions for crimes or misdemeanors, except murder, treason, and robbery while armed, where the defendant has been guilty upon verdict or plea, and where it appears to the satisfaction of the court that the defendant is not likely again to engage in an offensive or criminal course of conduct and that the public good does not require that the defendant shall suffer the penalty imposed by law, the court may place the defendant on probation under the charge and supervision of a probation officer”. MCL 771.1; MSA 28.1131.
Accordingly, the trial judge was under no duty to advise defendant of any minimum sentence. See People v McKnight, 72 Mich App 282; 249 NW2d 392 (1976), lv den, 399 Mich 848 (1977), and Guilty Plea Cases, 395 Mich 96; 235 NW2d 132 (1975).
Affirmed.
D. E. Holbrook, J., concurred.